I Elliott Greenleaf I
       Case 3:18-cv-03556-FLW-DEA Document 46 Filed 01/30/21 Page 1 of 2 PageID: 405



A Professional Corporation                                                                  925 Harvest Drive - Suite 300
                                                                                            Blue Bell, Pennsylvania 19422
                                                                              Phone: (215) 977-1000 • Fax: (215) 977-1099
                                                                                               www.elliottgreenleaf.com


        Colin J. O'Boyle
        E-mail: cjo@elliottgreenleaf.com
        Direct Dial: (215) 977-1054

                                                        January 29, 2021

       Via Electronic Mail
       Hon. Freda L. Wolfson, Chief Judge
       United States District Court
           For The District of New Jersey
       Clarkson S. Fisher Building & US Courthouse
       402 East State Street
       Trenton, New Jersey 08608
       Email: njdnef_wolfson@njd.uscourts.gov

                RE:      Sleep Tigltt Diagnostic Center, LLC v. Aetna, Inc.et al
                         Case No. 3:18-cv-3556 (FL W) (DEA)

       Dear Judge Wolfson:

              This firm represents Defendants in the above-referenced matter. I am writing with the
       consent of Plaintiff and consistent with the Court's Judicial Preferences to request the Court's
       approval of an adjusted briefing schedule for Plaintiffs Motion for Reconsideration (Dkt. 39).

               The parties have reached an agreement on, and now jointly propose, the following
       additional modification to the current briefing schedule for that motion.

              Event                        Current Due Date

                                                  9,2021
                                                  16,2021          March 1, 202.1

              We have included ·a "So Ordered" provision at the end of this letter in the hope that this
       proposal is acceptable.




              BLUE BELL        . HARRISBURG          SCRANTON        WILKES-BARRE        WILMINGTON
Case 3:18-cv-03556-FLW-DEA Document 46 Filed 01/30/21 Page 2 of 2 PageID: 406

Hon. Freda L. Wolfson; Chief Judge
January 29, 2021
Page 2




       Thank you in advance for your time and consideration, and, should you have any
questions, please do not hesitate to have chambers contact me directly.

                                             Respectfully yours,




cc:     John W. Leardi, Esquire
        (via electronic email: jwleardi@buttacilaw.com)
        Nicole P. Allocca, Esquire
        (via electronic email: npallocca@buttacilaw.com)



SO ORDERED, this _30th
                   _ day of _January
                              ___              , 2021

                                                             /s/ Freda L. Wolfson
      ORDERED that Motion for Reconsideration shall         The Honorable Freda L. Wolfson
      be administratively terminated pending the            U.S. Chief District Judge
      parties' briefing. It shall be re-listed when it is
      fully briefed.
